Title: From George Washington to Joseph Reed, 8–9 April 1779
From: Washington, George
To: Reed, Joseph



Dear Sir,
Middle brook April 8[–9]th 1779

Your favor without a date, acknowledging the receipt of my letters of the 28th & [2]9th ulto came to hand a day or two ago.
Colo. Patterson (as he is called) was a stranger even in name to me, till he came here introduced by Colo. Cox as a person capable of giving the best information of the Indian Country between the Susquehannah and Niagara of any Man that was to be met with; and as one who had it more in his power than any other, to obtain such intelligence of the situation, numbers, and designs of the enemy in those regions as I wanted, to enable me to form the Expedition against them. In this light, & as the Bror in law of Genl Potter who is known to be a zealous friend to America, I viewed & imployed Colo. Patterson for the above purposes; concealing as much as the nature of the case would admit my real design. If I have been deceived in the Man Colo. Cox is the author of the deception and is highly culpable, because he represented him to me as a person he was well acquainted with.
The Troops from Minisink were to begin their March for Wioming last Monday—The bad Weather all the Month of March, and an accident to one of my Letters to Genl Hand occasioned a delay of some days. Orders also went (before the receipt of your Letter) to Genl McDougall to put the remains of Pattens & Malcolms Regiments in motion for the same quarter—and the Board of War, sometime since, has been applied to for a relief to Rawlings’s Corps that it might reinforce Brod-head for the purpose mentioned to you when at Camp. but what they have done in the matter is unknown to me—I shall be very glad to know from time to time what progress is made in compleating the five independant Companies; and, let me beseech you my dear Sir while I am upon the subject of recruiting to give the most pointed orders to those who are engaged in this Service, for your Battalions, to take no Deserters. They weaken instead of strengthen the Regiments; & not only rob the public of the bounty money, Arms, Accoutrements and Cloaths which they receive, but poison the Minds of other Soldiers and carry many away with them to the enemy—In Genl Potters letter (now returned) the propriety of offering Land, as an encouragement to Men to enlist in the above Companies, is suggested for your consideration. I have long been of opinion founded in observation that if the State bounties are continually encreased for every short, & temporary Service & enlistment, that the price of Men another year will be far above our purchase; & a final end will be put to recruiting—the consequences of which, under present appearances, are well worthy of consideration.
To hear that all party disputes had subsided, & that harmony (not only between Congress & the States, but between the discordant parts of the State) was restored, wd give me very singular pleasure—If party matters were at an end, & some happy expedient hit upon to check the further depreciation of our money, we should be soon left to the enjoyment of that Peace and happiness which every good Man must wish for, & not but the viciated & abandoned tribe of Speculators &ca would be injured by.
If propositions have not been made to Congress by the Court of G. Britain for negotiating a Peace on the terms which have been held out to the Commissioners upon what ground is the resolutions you speak of founded? They surely do not mean to be the movers of a Negotiation, before they know the terms that will be offered, or which can certainly be obtained? In a word the whole matter (to me) is a mistery. I am with sincerity & truth Dr Sir Yr Most Obedt &ca
Go: Washington
Apl 9th P.S. Since writing the foregoing I have spoke to Genl Green concerning Patterson—He says that Cox is not, nor was not unacquainted with the suspicions harboured of him—that in the early part of the War he got disgusted by some disappointment—withdrew from Public Service—& has conducted himself in such a manner as to be suspected of favouring the back Settlers who have joined the Enemy—but nevertheless he will answer for his fidility & the due performance of what he has undertaken if impediments are not thrown in his way.
I have accts of the Marching of Pattens & Malcolms Regiments. & that the Troops from Minisink will be at Wioming this Night if no accident happens to them. Yrs &ca
G. W——n

